Title: From George Washington to Udny Hay, 22 December 1780
From: Washington, George
To: Hay, Udny


                        

                            
                            Dear Sir
                            Head Quarters New Windsor 22d Decemr 1780
                        
                        I recd your favr of the 17th by two of the Carpenters employed at Wappins Creek. You will be pleased to
                            supply those who have families with a reasonable quantity of Meat–Flour and salt on account of their Wages—giving an acct
                            of the quantity furnished to each to Colo. Hughes that he may be enabled to make the proper deduction at a settlement.
                        I find that the Water Casks in the Works cannot be conveniently spared—They are not in use now, but it may
                            happen that they may be wanted at a very short notice, and the worst consequences might ensue, should they be out of the
                            way at such a time.
                        I shall be glad to hear how you are like to succeed in procuring Flour—I am &c.

                    